      Case: 3:19-cv-00022-MPM-RP Doc #: 11 Filed: 03/14/19 1 of 8 PageID #: 88



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

BIG BINDER EXPRESS, LLC AND
RAYMOND GOODLIN                                                                     PLAINTIFFS

vs.                                                    CIVIL ACTION NO.: 3:19-cv-022-MPM-RP

LIBERTY MUTUAL FIRE INSURANCE
COMPANY; KEITH GLOVER; AND
DAVIAN LEE, INDIVIDUALLY, AND
PERSONAL REPRESENTATIVE OF
GERALD GLOVER, DECEASED AND ON
BEHALF OF ALL THOSE ENTITLED TO
RECOVER UNDER THE WRONGFUL
DEATH AND SURVIVAL STATUTE                                                       DEFENDANTS


 ANSWER AND DEFENSES OF LIBERTY MUTUAL FIRE INSURANCE COMPANY

       Defendant Liberty Mutual Fire Insurance Company (hereinafter sometimes referred to as

“Defendant” or “Liberty”), by and through counsel, hereby files this Answer and Defenses to the

Complaint as follows:

                                       FIRST DEFENSE

       The Complaint fails to state a claim against Defendant upon which any relief can be

granted.

                                      SECOND DEFENSE

               Answering the allegations of the Complaint, paragraph by paragraph, Defendant

would allege and show as follows:

       1.      Defendant admits the first sentence of paragraph 1. It is without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations of paragraph 1

but admits the same subject to additional discovery.

       2.      Admitted.

       3.      Admitted.
                                                1
      Case: 3:19-cv-00022-MPM-RP Doc #: 11 Filed: 03/14/19 2 of 8 PageID #: 89



       4.      Admitted on information and belief.

       5.      Admitted on information and belief.

       6.      Admitted.

       7.      Admitted.

       8.      Defendant admits that the Complaint for Declaratory Judgment relates to

coverage for Plaintiffs under the liability insurance coverage portion of a certain Business Auto

Policy issued by Defendant to Darling Ingredients, Inc. (“Darling”) (hereafter referred to as “The

Policy”). Defendant further admits that Plaintiffs are considered additional insureds under said

policy with respect to certain claims raised in the two referenced lawsuits and certain potential

claims of the three other referenced potential claimants, subject to the terms and conditions of

The Policy. The remaining allegations of paragraph 8, if any, are denied.

       9.      Defendant is without sufficient information to fully admit or deny that Plaintiff

Goodlin operated the subject tractor-trailer within the course and scope of his employment with

Big Binder but admits the same subject to additional discovery. The remaining portions of

paragraph 9 are admitted.

       10.     Defendant is without sufficient information to fully admit or deny the allegations

of paragraph 10 but admits the same subject to additional discovery.

       11.     Admitted.

       12.     Defendant denies that both referenced complaints allege that at the time of the

accident Goodlin was acting as a servant of Big Binder, Tri-State, and Darling. It is admitted

that the Underlying Suits raise the remaining allegations of paragraph 12.

       13.     Admitted.




                                                2
      Case: 3:19-cv-00022-MPM-RP Doc #: 11 Filed: 03/14/19 3 of 8 PageID #: 90



        14.     Defendant admits the allegations of the first sentence of paragraph 14. The

remaining portions of this paragraph raise no factual assertions and require no response. To the

extent factual allegations are raised against Defendant they are denied.

        15.     Admitted on information and belief.

        16.     Admitted on information and belief.

        17.     Admitted on information and belief.

        18.     Defendant admits the first sentence of paragraph 18. The remaining portions of

this paragraph raise no factual assertions and require no response.         To the extent factual

allegations are raised against Defendant they are denied.

        19.     The allegations of paragraph 19 are vague and incomplete and are therefore

denied. The Policy speaks for itself.

        20.     Defendant admits that Plaintiffs are additional insureds under The Policy with

respect to certain claims raised in the two referenced lawsuits and certain potential claims of the

three other referenced potential claimants, subject to the terms and conditions of The Policy.

Any other allegations raised in this paragraph against Defendant are denied.

        21.     The allegations of paragraph 21 are incomplete and therefore denied. The

referenced letter speaks for itself.

        22.     The allegations of paragraph 22 are incomplete and therefore denied. The

referenced letters speak for themselves.

        23.     The allegations of paragraph 23 are incomplete and therefore denied. The

referenced letters speak for themselves.

        24.     The allegations of paragraph 24 are denied. Additionally, the description of the

referenced letter is incomplete. The referenced letter speaks for itself.

        25.     Denied.

                                                  3
      Case: 3:19-cv-00022-MPM-RP Doc #: 11 Filed: 03/14/19 4 of 8 PageID #: 91



          26.    The allegations of paragraph 26 are incomplete and therefore denied. The Policy

speaks for itself.

          27.    Defendant admits that neither Plaintiffs are Named Insureds under The Policy.

Defendant denies the allegations of the last sentence of paragraph 27. The remaining allegations

of this paragraph are incomplete and are therefore denied. The Policy speaks for itself.

          28.    All allegations of paragraph 28 describing portions of The Policy are incomplete

and therefore denied. The Policy speaks for itself. The remaining portions of this paragraph are

denied.

          29.    The allegations of paragraph 29 are denied.

          30.    The allegations of paragraph 30 are denied.

          31.    The allegations of paragraph 31 are denied.

          32.    All allegations of paragraph 32 describing portions of the referenced letter are

incomplete and therefore denied.        The referenced letter speaks for itself.        The remaining

allegations of this paragraph are denied.

          33.    Defendant admits that Plaintiffs request the relief described in paragraph 33,

including all subparts thereto, but denies that Plaintiffs are entitled to the requested relief.

          Defendant admits that Plaintiffs request the relief described in the unnumbered

paragraph following Paragraph 33 of the Complaint beginning with “WHEREFORE,” including

all subparts thereto, but denies that Plaintiffs are entitled to the requested relief. Defendant also

denies all allegations of the Complaint not specifically admitted herein.

                                         THIRD DEFENSE

          The Plaintiffs’ claims are subject to the terms, exclusions, conditions, limits and other

provisions of the applicable policy, all of which are incorporated herein by reference.



                                                   4
      Case: 3:19-cv-00022-MPM-RP Doc #: 11 Filed: 03/14/19 5 of 8 PageID #: 92



                                      FOURTH DEFENSE

        All or part of the sums for which Plaintiffs seek coverage may be precluded by the

applicable provisions, terms, conditions, limitations and exclusions of the applicable policy, all

of which are incorporated herein by reference, and/or by express provision of law.

                                       FIFTH DEFENSE

        The Policy’s applicable limits of liability and/or aggregate limits specify the most

Defendant is obligated to pay on a covered claim and/or accident and are incorporated herein in

their entirety.

                                       SIXTH DEFENSE

        To the extent Defendant has liability indemnity coverage under The Policy for the subject

accident, Defendant’s coverage provides excess coverage over and above any applicable primary

coverage available to Plaintiffs.

                                     SEVENTH DEFENSE

        Defendant asserts all rights of credit, set off and/or contribution which it may have under

The Policy and/or law.

                                      EIGHTH DEFENSE

        Defendant’s obligations under The Policy are subject to The Policy’s coinsurance, other

insurance and/or deductible provisions.

                                      NINETH DEFENSE

        With regard to its obligations under The Policy, Defendant invokes and incorporates all

defenses, procedures and limitations available under the laws and/or rules of the applicable

jurisdiction.




                                                 5
      Case: 3:19-cv-00022-MPM-RP Doc #: 11 Filed: 03/14/19 6 of 8 PageID #: 93



                                       TENTH DEFENSE

       With regard to the subject accident, Defendant’s indemnity obligations to Big Binder

Express, LLC, are limited under The Policy to Big Binder Express, LLC’s vicarious liability for

the alleged negligence of Plaintiff Raymond Goodlin. Big Binder Express, LLC, is not entitled

to indemnity under The Policy for its direct negligent hiring, retention, training, and/or

maintenance or other types of direct negligence.

                                      ELEVENTH DEFENSE

       Defendant’s obligations to provide insurance coverage for punitive damages are limited

to the extent that punitive damages are uninsurable under the law of the applicable jurisdiction

and/or to the extent that such damages are not awarded based upon otherwise covered damages.

Further, any such coverage would be subject to any applicable statutory or other cap or limitation

on such damages.

                                      TWELFTH DEFENSE

         Defendant’s obligations under The Policy are subject to any applicable statutory or

other cap or limitation on damages.

                                  THIRTEENTH DEFENSE

       Pursuant to The Policy’s terms, the applicable limit of insurance is reduced by the

amount paid or payable within the Deductible Amount.

                                  FOURTEENTH DEFENSE

       Pursuant to The Policy’s terms, the Deductible Amount is not satisfied by the tender or

payment of funds by a primary carrier.

                                      FIFTEENTH DEFENSE

       Pursuant to The Policy’s terms, to the extent Defendant advances any portion or all of the

Deductible Amount, the exercise of that right shall not create any obligations or be construed as

                                                   6
      Case: 3:19-cv-00022-MPM-RP Doc #: 11 Filed: 03/14/19 7 of 8 PageID #: 94



giving rise to any course of dealing nor be construed as a waiver or estoppel of Defendant’s

rights under The Policy.

                                     SIXTEENTH DEFENSE

          To the extent applicable, alleged waiver and/or estoppel may not be utilized to expand or

create coverage The Policy.       Furthermore, there is no prejudice from the alleged waiver or

estoppel.

                                   SEVENTEENTH DEFENSE

          Defendant adopts and incorporates by reference any other defense or affirmative defense

referred to in Fed. R. Civ. P. 8(c) or 12 which may hereafter become applicable to the Plaintiffs’

claims.

                                    EIGHTEENTH DEFENSE

          The denomination of any matter above as a defense or affirmative defense is not an

admission that Defendant bears the burden of persuasion, burden of proof, or burden of

producing evidence with respect to any such matter.

          AND NOW, having fully answered the allegations of the Complaint filed against it

herein, Defendant requests that the Court rule in its favor on the issued raised herein, that the

Complaint be dismissed with prejudice and that it be awarded its costs.

          THIS, the 14th day of March, 2019.

                                               Respectfully submitted,

                                               LIBERTY MUTUAL FIRE
                                               INSURANCE COMPANY

                                       By:       /s/ Gregg A. Caraway
                                               Gregg A. Caraway (MSB #8443)
                                               Clifford K. Bailey, III (MSB #1686)
                                               Its Attorneys



                                                  7
      Case: 3:19-cv-00022-MPM-RP Doc #: 11 Filed: 03/14/19 8 of 8 PageID #: 95




OF COUNSEL:

WELLS MARBLE & HURST, PLLC
300 Concourse Blvd., Suite 200
Ridgeland, MS 39157
Post Office Box 131
Jackson, MS 39205-0131
Telephone: (601) 605-6900
Facsimile: (601) 605-6901
Email: gcaraway@wellsmar.com
       fbailey@wellsmar.com



                                CERTIFICATE OF SERVICE

        I, Gregg A. Caraway, do hereby certify that I have this day filed the foregoing Answer
with the Clerk of Court using the ECF system which sent notification of such filing to all counsel
of record.


       THIS, the 14th day of March, 2019.


                                                     /s/ Gregg A. Caraway
                                                    Gregg A. Caraway




                                                8
